UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITIONREPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period fromto Commission File No.333-157281 CHINA DU KANG CO., LTD. (Exact name of Registrant as specified in its charter) NEVADA 90-0531621 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Town of Dukang, Baishui County, A-28, Van Metropolis, #35 Tangyan Road, Xi'an, Shaanxi, PRC, 710065 (Address of principal executive offices) 8629-88830106-822 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer o Accelerated Filero Non-accelerated Filer x Smaller Reporting Company Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes o No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: March 31, 2012: 100,113,791 shares of common stock Table of Contents 10-Q China Du Kang Co., Ltd. FORM 10-Q PAGE PART I FINANCIAL STATEMENTS 3 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 37 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 40 CONTROLS AND PROCEDURES 40 PART II LEGAL PROCEEDINGS 41 RISK FACTORS 41 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 44 DEFAULTS UPON SENIOR SECURITIES 44 EXHIBITS 45 SIGNATURES 46 2 PART I. CHINA DU KANG CO., LTD. AND SUBSIDIARIES FINANCIAL REPORT At March 31, 2012 and December 31, 2011 and For the Three Months Ended March 31, 2012 and 2011 3 CHINA DU KANG CO., LTD. AND SUBSIDIARIES INDEX PAGE CONSOLIDATED BALANCE SHEETS 5 CONSOLIDATED STATEMENTS OF OPERATIONS 6 CONSOLIDATED STATEMENT OF COMPRESENTATIVE INCOME 7 CONSOLIDATED STATEMENTS OF CASH FLOWS 8 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 9-36 4 CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net (Note 6) Others receivable Prepaid expenses (Note 7) Inventories (Note 8) Total current assets Property, Plant and Equipment, net (Note 9) Intangible assets, net (Note 10) Long-term investment Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses (Note 11) Others payable Taxes payable (Note 12) Deferred revenue Employee security deposit Lease liability-current (Note 17) Total Current Liabilities Long-term Liabilities: Lease liability-long-term (Note 17) Total Long-term Liabilities Total Liabilities Commitments and Contingencies (Note 17) - - Shareholders' Equity: China Du Kang Co., Ltd. Shareholders' Equity Preferred stock, par value $0.001, 5,000,000 shares authorized; no shares issued and outstanding as of March 31, 2012 and December 31, 2011 - - Common stock, par value $0.001, 250,000,000 shares authorized; 100,113,791 shares issued and outstanding as of March 31, 2012 and December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) ) Total China Du Kang Co., Ltd.Shareholders' equity (deficit) Noncontrolling Interest Total Shareholders' Equity (Deficit) Total Liabilities and Shareholders' Equity (Deficit) $ $ See Notes to Consolidated Financial Statements 5 CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, (unaudited) (unaudited) Revenues Sales of Liquor $ $ License Fees Gross Profit Costs of Revenues Costs of Liquor Sold Costs of License Fees - - Total Costs of Sales Gross Profit Operating Expenses Selling Expenses Advertising expenses Travel and entertainment Total Selling Expenses General and administrative expenses Payroll Employee benefit and pension Depreciation and amortization expenses Professional fees and consultancy fees Office expenses Vehicle expenses Travel and entertainment Other general and administrative expenses - Total General and Administrative Expenses Total Operating Expenses Income (Loss) from Operation Other Income (Expenses) Interest income Interest expenses ) ) Imputed interest - ) Governmental subsidy - Other income (expense) 32 Total other income (expenses) ) Income (Loss) before Provision for Income Tax ) Provision for Income Tax ) ) Net Income (Loss) ) Less: Net income attributable to noncontrolling interest Net Income (Loss) attributable to China Du Kang Co., Ltd. $ $ ) Basic and Fully Diluted Earnings per Share $ $ ) Weighted average shares outstanding See Notes to Consolidated Financial Statements 6 CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPRESENTATIVE INCOME For the Three Months Ended March 31, (unaudited) (unaudited) Net income $ $ ) Other comprehensive income, net of tax: Effects of foreign currency conversion ) Total other comprehensive, not of tax ) Comprehensive income ) Comprehensive income attributable to the noncontrolling interest Comprehensive income attributable to China Du Kang Co., Ltd. $ $ ) See Notes to Consolidated Financial Statements 7 CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, (unaudited) (unaudited) Cash Flows from Operating Activities Net income (loss) including noncontrolling interest $ $ ) Adjustments to reconcile net income (loss) including noncontrolling interest to net cash provided (used) by operating activities: Imputed interest - Depreciation Amortization Changes in operating assets and liabilities: Increase in accounts receivable ) ) (Increase)/Decrease in others receivable ) (Increase)/Decrease in prepaid expenses ) (Increase)/Decrease in inventories ) Increase in accounts payable Increase/(Decrease) in accrued expenses ) Increase in other payable Decrease in taxes payable Decrease in deferred revenue ) ) Decrease in lease liabilities ) ) Net cash used by operating activities ) ) Cash Flows from Investing Activities Purchase of fixed assets ) ) Purchase of land use right - ) Net cash used by investing activities ) ) Cash Flows from Financing Activities Proceeds from related parties - Repayments to related parties - ) Net cash provided by financing activities - Increase (decrease) in cash ) ) Effects of exchange rates on cash Cash at beginning of period Cash at end of period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid (received) during year for: Interest $ $ Income taxes $
